DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 

Claim 1-22 are pending. 
This application is a continuation of the abandoned application 14780531.
This is a final rejection regarding Applicant’s amendments filed 7/8/2022.













Response to Arguments
35 USC 101

Applicant's arguments filed 7/8/2022 with to respect 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 

	Applicant argues on page 11

As discussed during the Examiner interview, these additional elements reinforce the technological improvements described in claim 1, and how these technological improvements contribute to the claimed improved shopping experience of the user. For at least this reason, claim 1 is patent-eligible and this rejection should be withdrawn.


Examiner respectfully disagrees. 

The claimed invention does not provide a technical improvement. The claimed invention merely provides an improvement to a business process such as improved shopping experience (i.e. the improvement is in the abstract idea). The Applicant’s Specifications in para 0002-0006 talk about the problem of gauging customer preference, shopping/behaviors, and accessing purchase history. This is a problem faced by a business such as retailers. Just because the claimed invention improves a business problem, does not mean it provides a technical improvement. A technical improvement to a technical problem is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.

The claimed invention is merely automating a manual process of gauging customer preferences, determining customer shopping/behaviors, and accessing purchase history. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 

In addition, the learning algorithm, seen in the amendments, is merely a black box where data is inputted and outputted to determine geographic preferences. The learning algorithm (i.e., automatically executing models/algorithms in a computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). In addition, the GPS data is merely common GPS data, there is nothing novel about this data.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 11, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, 11, and 18 recite “a learning algorithm to determine geographic preference data of a user using global positioning system (GPS) data from a mobile device of the user.” However the specification does not state the learning algorithm is used to determine geographic preference data. Applicant’s specification states in para 00119 (User data and/or anonymized cloud data may be analyzed for trends/patterns and/or user interests, which may be provided to a learning algorithm to provide some a service to the user, such as a recommendation). This merely states the learning algorithm provides a service, but does state anything regarding geographic preference data.  Claims 2-10, 12-17, and 19-22 are also rejected because they do not cure the deficiency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 1-22 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 11 and 18 recite the limitations of extracting shopping information …anonymizing the shopping information of the consumers…outputting the anonymized shopping information…identifying descriptions…creating a plurality of clusters… determine geographic preference data of a user…wherein the GPS data includes previously visited locations of the mobile device during previous shopping trips, and the geographic preference data includes a predicted geographic area for a future shopping trip, determining items of interest of the user; … identifying one or more recommendations for shopping for the user; and presenting the one or more recommendations

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor, mobile device, sensor, and memory, the claim language encompasses a user extracting shopping information from receipts, anonymizing that data, and outputting that data into crowd sourced shopping information to generate shopping recommendations for users. Determining items consumers buy from receipts and determining shopping recommendations for the consumers can be done without the use of a computer. Gauging customer buying behaviors and determining recommendations was done before the computer/technological age. In addition the steps of extracting, anonymizing, outputting, identifying, creating, determining and presenting are all mere data manipulation/organizing steps that do not need a computer to be performed on. 

The claims also deal with consumer behaviors and sales which deals with certain methods of organizing human activity ((business relations) sales activities, behaviors). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 
Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, sensor, mobile device, memory, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe what information is needed for metrics to be derived which for example include purchase location and form of payment as an example. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element. 
Claims 1, 11, and 18 also recite sensor.
Claims 1, 11, and 18 also recite device, mobile device, and display

Claim 10 recites device

Claim 11 recites processor, apparatus, memory
Claim 18 non-transitory computer readable medium
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 00151.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 00151. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05.

In addition, the claims recite steps such as extracting shopping information. The Specification also recites in para 0036 FIG. 2 is a block diagram of a data collection system 208 to collect computer- readable data from one or more data sources 204, which may accessible over one or more communication networks, this clearly shows that data is received over a network. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
	The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
Boal (20140180790) Discloses a data processing system for managing electronic offers comprises: a first logic module adapted to receive a set of recommendation reference data comprising a plurality of items, the plurality of items including at least one product or service, and a plurality of offers; a second logic module adapted to determine a set of association scores for the plurality of items based on the recommendation reference data; a third logic module adapted to determine a universal score for each offer; and a fourth logic module adapted to rank the offers in a recommendation order based on the set of association scores and on the universal scores. 
Kawai (20100153107) Discloses a trend evaluation device includes trend evaluation means having at least one of relative cooccurrence probability calculation means for calculating a change of cooccurrence probability of a keyword and an associated word and relative associated word similarity calculation means for calculating a change degree of a conversation topic concerning the keyword, so as to calculate a trend score by considering one or more combinations of the relative cooccurrence probability and the relative associated word similarity obtained by these means. 

Himmel et al. (20030033272) Discloses a method, program, and system for processing electronic receipts within a computer network are provided.

Turner (20190087777) Discloses a method for electronically facilitating the facilitating the safe and anonymous transport of goods between a buyer and seller.

Stein (20160323247) Discloses systems and methods for providing anonymized transparent exchange of information are disclosed.

Edwards (10825074) Discloses a computer-implemented method for providing presentable transaction data of a product to a user may include obtaining preliminary transaction data of one or more purchasers other than the user; generating itemized transaction data based on the preliminary transaction data; obtaining one or more translation codes from one or more transaction entities…generating anonymized transaction data based on the standardized transaction data by withholding the identification data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683